\DOO\]G\Ul-ldwl\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
TIMOTHY ALEXANDER,
Plaintiff,
NO. Cl 8-0810RSL
v.
UNITED STATES GYPSUM COMPANY, ORDER OF DISMISSAL
Defendant.

 

 

~ Pursuant to the Stipulated motion of the parties (Dkt. # 33), the above-captioned matter is

hereby DISMISSED With prejudice

‘~
DATED this 17 day of_dzmm, 2018.

M@M

Robert S. Lasnik
United States Disu'ict Judge

ORDER OF DISMISSAL - l

 

